DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/708,011 filed on December 9, 2019.  Claims 1 to 22 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7, 9, 18, and 20 are objected to because of the following informalities:  
Claims 7, 8, 18, and 20 read “string and corresonding attribute”, which contains a typographical error, and should read “string and corresponding attribute”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 9, and 12 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Publication No. 2012/0078626) hereinafter Tsai, and further in view of Joller et al. (U.S. Publication No. 2020/0105274) hereinafter Joller.
	As to claim 1:
	Tsai discloses:
	A computer program product comprising a non-transitory computer-readable medium storing computer-readable instructions for: 
providing a content management repository [Paragraph 0032 teaches multimedia management frontend; Paragraph 0058 teaches frontend for upload, processing, and management of multimedia content; Paragraph 0161 teaches multimedia content can be saved in database 626 for retrieval upon request, therefore, the database represents the content management repository]; 
receiving audio data to be stored in the content management repository [Paragraph 0047 teaches multimedia processing system is configured to store the received multimedia content; Paragraph 0089 teaches receiving multimedia content at a multimedia processing system; Paragraph 0093 teaches processing audio content associated with the multimedia content; Paragraph 0141 teaches receiving media content]; 
converting the audio data to a set of text [Paragraph 0008 teaches performing speech to text conversion to create transcripts of the audio data; Paragraph 0093 teaches generating a full text transcript of the audio included in the multimedia content; Paragraph 0168 teaches analyzing the audio information to convert audio information to text information]; 
extracting a specified string from the set of text as an extracted string [Paragraph 0008 teaches selecting text from the transcript; Paragraph 0109 teaches extracting text from a corresponding transcript, to be used to provide keyword searchability of the multimedia content; Paragraph 0173 teaches converting audio files into text, and further searching for target words, phrases and concepts]; 
determining a corresponding attribute of the extracted string [Paragraph 0109 teaches identifying specific start and end times, as associated with specific segments of the transcription text, in order to enable the transcript to be linked, portion by portion, to the multimedia content based on the time at which the transcribed words are played in the content, where the corresponding time represents the attribute of the extracted string];
storing a first media file containing the audio data in the content management repository as a first managed object, the first managed object comprising set of object properties and the first media file [Paragraph 0122 teaches generating object metadata corresponding to information and characteristics of the multimedia content ; Paragraph 0125 teaches storing the multimedia content and associated metadata in a multimedia processing system, where the multimedia content includes the audio data, and the associated metadata includes the characteristics or properties of the object; Paragraph 0161 teaches metadata and multimedia content can be saved to the database]; 
configuring the first managed object to be searchable by the extracted string [Paragraph 0086 teaches extracting text data from multimedia content to provide features such as ; 
receiving a search query from a requestor, the search query containing a search string [Paragraph 0128 teaches receiving a request related to multimedia content, where the request can be a search query related to keywords appearing in one or more fields of metadata associated with the content or in the transcript or other text associated with one or more pieces of content, hence, the query contains a search string]; 
searching a plurality of managed objects in the content management repository based on the search query [Paragraph 0070 teaches receive search queries, seeking a particular piece of multimedia content, or seeking a list of pieces of multimedia content in which the search criteria is found; Paragraph 0128 teaches receiving a search query related to keywords appearing in one or more fields of metadata associated with the multimedia content or in the transcript or other text associated with one or more pieces of content].
	Tsai does not appear to expressly disclose based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result.
	Joller discloses:
based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result [Paragraph 0011 teaches processing audio content to generate a text file comprising transcribed text corresponding to the audio content file, extracting .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tsai, by based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result, as taught by Joller [Paragraphs 0011, 0017], because both applications are directed to processing media content, particularly including audio content, to improve content search operations; by generating and providing the indication of the media file, extracted associated information and attributes, creates an effective format of search results, and improving the user experience by providing search results that are easier to discover, engage with, and distribute (See Joller Para [0005]).

As to claim 2:
	Tsai discloses:
receiving the audio data comprises receiving the first media file [Paragraph 0089 teaches receiving multimedia content at a multimedia processing system; Paragraph 0093 teaches processing audio content associated with the multimedia content].


	Tsai discloses:
determining a set of metadata for the first media file and storing the set of metadata in the set of object properties [Paragraph 0046 teaches processing the multimedia content to generate metadata; Paragraph 0067 teaches processing the multimedia content to generate a set of metadata associated with the multimedia content, and storing different types of data, including the received multimedia content, data associated therewith, including the set of metadata].

As to claim 4:
	Tsai discloses:
the set of object properties include a duration of the first media file [Paragraph 0071 teaches content metadata con include runtime of the content, size of the content file, size of the content, etc.; Paragraph 0122 teaches object metadata can define characteristics of the multimedia content including length].

As to claim 5:
	Tsai discloses:
the corresponding attribute includes a count of a number of times the extracted string appears in the set of text [Paragraph 0071 teaches metadata associated with the content includes the number of objects of interest included in the content, the number of speech to text elements associated with the content, as well as the speech to text elements themselves].

As to claim 6:
	Tsai discloses:
the corresponding attribute includes a time at which the extracted string appears in the first media file [Paragraph 0109 teaches defining start and end times, as associated with specific segments of the transcription of text, so the transcript could be linked to the content based on the time at which the transcribed words are played in the content, therefore, an attribute including the time at which the transcribed words or text strings appear in the media content].	

As to claim 7:
	Tsai discloses:
storing the extracted string and corresponding attribute in the set of object properties [Paragraph 0116 teaches keyword data  can be used in association with particular content to facilitate searching of that content, where keyword data include keywords, links to a particular location within the multimedia content, therefore, keywords which are extracted strings, are stored with additional information, which represent the attributes of the content; Paragraph 0125 teaches storing the multimedia content and associated metadata in a multimedia processing system].

As to claim 8:
	Tsai discloses:
storing the extracted string and corresponding attribute in the set of object properties comprises storing the extracted string and corresponding attribute as repeating properties of the first managed object [Paragraph 0008 teaches creating transcripts of the audio data, and selecting text from the transcripts to form an amalgamated transcript, and indexing the amalgamated transcript as associated with the multimedia content; Paragraph 0010 teaches indexing the amalgamated transcript as associated with the multimedia content by storing metadata .

As to claim 9:
	Tsai discloses:
storing a second file in the content management repository, the second file containing the extracted string and corresponding attribute [Paragraph 0116 teaches keyword data 706 includes the keywords, and additional information including links to a particular location within the multimedia content, or other associated keywords, etc.]; and 
associating the second file with the first media file in the first managed object [Paragraph 0116 teaches keyword data 706 includes an identifier of the multimedia content, in other words, it can be stored separately, and associated with the multimedia file].

As to claim 12:
	Tsai discloses:
	A computer program product comprising a non-transitory computer-readable medium storing computer-readable instructions for: 
providing a content management repository [Paragraph 0032 teaches multimedia management frontend; Paragraph 0058 teaches frontend for upload, processing, and management of multimedia content; Paragraph 0161 teaches multimedia content can be saved in database 626 for retrieval upon request, therefore, the database represents the content management repository]; 
receiving audio data to be stored in the content management repository [Paragraph 0047 teaches multimedia processing system is configured to store the received multimedia content; Paragraph 0089 teaches receiving multimedia content at a multimedia processing system; Paragraph ; 
converting the audio data to a set of text [Paragraph 0008 teaches performing speech to text conversion to create transcripts of the audio data; Paragraph 0093 teaches generating a full text transcript of the audio included in the multimedia content; Paragraph 0168 teaches analyzing the audio information to convert audio information to text information]; 
extracting a specified string from the set of text as an extracted string [Paragraph 0008 teaches selecting text from the transcript; Paragraph 0109 teaches extracting text from a corresponding transcript, to be used to provide keyword searchability of the multimedia content; Paragraph 0173 teaches converting audio files into text, and further searching for target words, phrases and concepts]; 
determining a corresponding attribute of the extracted string [Paragraph 0109 teaches identifying specific start and end times, as associated with specific segments of the transcription text, in order to enable the transcript to be linked, portion by portion, to the multimedia content based on the time at which the transcribed words are played in the content, where the corresponding time represents the attribute of the extracted string];
storing a first media file containing the audio data in the content management repository as a first managed object, the first managed object comprising set of object properties and the first media file [Paragraph 0122 teaches generating object metadata corresponding to information and characteristics of the multimedia content ; Paragraph 0125 teaches storing the multimedia content and associated metadata in a multimedia processing system, where the multimedia content includes the audio data, and the associated metadata includes the characteristics or properties of the object; Paragraph 0161 teaches metadata and multimedia content can be saved to the database]; 
configuring the first managed object to be searchable by the extracted string [Paragraph 0086 teaches extracting text data from multimedia content to provide features such as searchability of verbal components of the multimedia content; Paragraph 0123 teaches text metadata includes a transcript of audio data included in the multimedia content, and additional textual information, where the transcript can be indexed to allow searching of the text transcript and other descriptive information related to the multimedia content, hence configuring the object to be searchable by the extracted text]; 
receiving a search query from a requestor, the search query containing a search string [Paragraph 0128 teaches receiving a request related to multimedia content, where the request can be a search query related to keywords appearing in one or more fields of metadata associated with the content or in the transcript or other text associated with one or more pieces of content, hence, the query contains a search string]; 
searching a plurality of managed objects in the content management repository based on the search query [Paragraph 0070 teaches receive search queries, seeking a particular piece of multimedia content, or seeking a list of pieces of multimedia content in which the search criteria is found; Paragraph 0128 teaches receiving a search query related to keywords appearing in one or more fields of metadata associated with the multimedia content or in the transcript or other text associated with one or more pieces of content].
	Tsai does not appear to expressly disclose based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result.
	Joller discloses:
based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result [Paragraph 0011 teaches processing audio content to generate a text file comprising transcribed text corresponding to the audio content file, extracting one or more words, phrases, or entities from the generated text file, providing parameters for analyzing the content of the file, and enhancing searchability of the file; Paragraph 0017 teaches receiving a search query comprising query terms, determining a relevance of the search query terms and the segment of the content segment, and returning an associated response including the audio content file, a text file corresponding to the content file, and associated metadata (e.g., keywords, key phrases, entities included in the audio file) in response to the search request, therefore, including the content, extracted strings, and corresponding attributes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tsai, by based on determining that the extracted string matches the search string, returning an indication of the first media file, the extracted string and the corresponding attribute for the extracted string in a search result, as taught by Joller [Paragraphs 0011, 0017], because both applications are directed to processing media content, particularly including audio content, to improve content search operations; by generating and providing the indication of the media file, extracted associated information and attributes, creates an effective format of search results, and improving the user experience by providing search results that are easier to discover, engage with, and distribute (See Joller Para [0005]).

As to claim 13:
	Tsai discloses:
receiving the audio data comprises receiving the first media file [Paragraph 0089 teaches receiving multimedia content at a multimedia processing system; Paragraph 0093 teaches processing audio content associated with the multimedia content].

As to claim 14:
	Tsai discloses:
determining a set of metadata for the first media file and storing the set of metadata in the set of object properties [Paragraph 0046 teaches processing the multimedia content to generate metadata; Paragraph 0067 teaches processing the multimedia content to generate a set of metadata associated with the multimedia content, and storing different types of data, including the received multimedia content, data associated therewith, including the set of metadata].

As to claim 15:
	Tsai discloses:
the set of object properties include a duration of the first media file [Paragraph 0071 teaches content metadata con include runtime of the content, size of the content file, size of the content, etc.; Paragraph 0122 teaches object metadata can define characteristics of the multimedia content including length].

As to claim 16:
	Tsai discloses:
the corresponding attribute includes a count of a number of times the extracted string appears in the set of text [Paragraph 0071 teaches metadata associated with the content .

As to claim 17:
	Tsai discloses:
the corresponding attribute includes a time at which the extracted string appears in the first media file [Paragraph 0109 teaches defining start and end times, as associated with specific segments of the transcription of text, so the transcript could be linked to the content based on the time at which the transcribed words are played in the content, therefore, an attribute including the time at which the transcribed words or text strings appear in the media content].	

As to claim 18:
	Tsai discloses:
storing the extracted string and corresponding attribute in the set of object properties [Paragraph 0116 teaches keyword data  can be used in association with particular content to facilitate searching of that content, where keyword data include keywords, links to a particular location within the multimedia content, therefore, keywords which are extracted strings, are stored with additional information, which represent the attributes of the content; Paragraph 0125 teaches storing the multimedia content and associated metadata in a multimedia processing system].

As to claim 19:
	Tsai discloses:
storing the extracted string and corresponding attribute in the set of object properties comprises storing the extracted string and corresponding attribute as repeating properties of the first managed object [Paragraph 0008 teaches creating transcripts of the audio data, and selecting text from the transcripts to form an amalgamated transcript, and indexing the amalgamated transcript as associated with the multimedia content; Paragraph 0010 teaches indexing the amalgamated transcript as associated with the multimedia content by storing metadata associating text in the amalgamated transcript to timestamps associated with the multimedia content, therefore, an index or array of text].

As to claim 20:
	Tsai discloses:
storing a second file in the content management repository, the second file containing the extracted string and corresponding attribute [Paragraph 0116 teaches keyword data 706 includes the keywords, and additional information including links to a particular location within the multimedia content, or other associated keywords, etc.]; and 
associating the second file with the first media file in the first managed object [Paragraph 0116 teaches keyword data 706 includes an identifier of the multimedia content, in other words, it can be stored separately, and associated with the multimedia file].

Claims 10, 11, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Publication No. 2012/0078626) hereinafter Tsai, in view of Joller et al. (U.S. Publication No. 2020/0105274) hereinafter Joller, and further in view of King et al. (U.S. Publication No. 2017/0193575) hereinafter King.
As to claim 10:
	Tsai discloses:
a unique user identifier [Paragraph 0061 teaches performing credentialing checks by comparing to information 404, where information 404 can include a customer identifier ];
determining that the audio data is associated with the unique user identifier [Paragraph 0061 teaches credentialing process is performed by comparing information 404 that is stored at the frontend to identify the user associated with the content provider and associate that user with the multimedia content, therefore, determining that the audio data is associated with the user identifier];
	and storing the first managed object in the content management repository [Paragraph 0061 teaches credentialing process is performed by comparing information 404 that is stored at the frontend to identify the user associated with the content provider and associate that user with the multimedia content, therefore, storing an association of the user identifier and the media content; Paragraph 0111 teaches media content metadata can include a customer identifier].
	Tsai does not appear to expressly disclose providing an interface for a voice assistant tool service; assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service; determining that the audio data is associated with the unique user identifier for the voice assistant device; and storing the first managed object in the content management repository as belonging to the voice assistant device.
	King discloses:
providing an interface for a voice assistant tool service [Paragraph 0301 teaches user interface may be implemented on devices such as mobile phones or PDAs, therefore, personal digital assistants]; 
assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service [Paragraph 0064 teaches a user unique identifier associated with a capturing ; 
determining that the audio data is associated with the unique user identifier for the voice assistant device [Paragraph 0041 teaches capture device may use an audio recording device that captures a user’s spoken reading of text; Paragraph 0064 teaches the identity of the user may be determined from a unique identifier associated with a capturing device]; and 
storing the first managed object in the content management repository as belonging to the voice assistant device [Paragraph 0138 teaches the user is identified by the serial number of the capture device; Paragraph 0140 teaches keeping a record for a user of the text that she has captured and any further information related to that capture; Paragraph 0149 teaches the capture device may be used as a key that identifies the user and authorizes certain actions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tsai, by providing an interface for a voice assistant tool service; assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service; determining that the audio data is associated with the unique user identifier for the voice assistant device; and storing the first managed object in the content management repository as belonging to the voice assistant device, as taught by King [Paragraphs 0064, 0138, 0140, 0149], because the applications are directed to processing media content, including audio content, to improve content search operations; identifying the user by the device used to record the audio data, and other captured information, enables to perform user authentication in a proactive manner, without requiring user interaction, thereby increasing the system’s flexibility (See King Para [0004]).



	Tsai as modified by Joller discloses:
searching the content management repository according to the search privilege to generate the search result [Paragraph 0085 teaches performing a query analysis process to retrieve results related to the query string]; and 
returning the search result to voice assistant tool service [Paragraph 0031 teaches generating search results].
	Neither Tsai nor Joller appear to expressly disclose associating a search privilege with the unique user identifier for the voice assistant device; and determining that the search query is for the voice assistant device assigned the unique user identifier.
King discloses:
	associating a search privilege with the unique user identifier for the voice assistant device [Paragraph 0149 teaches the device may be used as a key that identifies the user and authorizes certain actions]; and
determining that the search query is for the voice assistant device assigned the unique user identifier [Paragraph 0062 teaches information about user identity, profile, and context) may form part of the search query; Paragraph 0064 teaches the identity of the user may be determined from a unique identifier associated with a capturing device]. 

As to claim 21:
	Tsai discloses:
	a unique user identifier [Paragraph 0061 teaches performing credentialing checks by comparing to information 404, where information 404 can include a customer identifier ];
determining that the audio data is associated with the unique user identifier [Paragraph 0061 teaches credentialing process is performed by comparing information 404 that is stored at the frontend to identify the user associated with the content provider and associate that user with the multimedia content, therefore, determining that the audio data is associated with the user identifier];
	and storing the first managed object in the content management repository [Paragraph 0061 teaches credentialing process is performed by comparing information 404 that is stored at the frontend to identify the user associated with the content provider and associate that user with the multimedia content, therefore, storing an association of the user identifier and the media content; Paragraph 0111 teaches media content metadata can include a customer identifier].
	Tsai does not appear to expressly disclose providing an interface for a voice assistant tool service; assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service; determining that the audio data is associated with the unique user identifier for the voice assistant device; and storing the first managed object in the content management repository as belonging to the voice assistant device.
	King discloses:
providing an interface for a voice assistant tool service [Paragraph 0301 teaches user interface may be implemented on devices such as mobile phones or PDAs, therefore, personal digital assistants]; 
assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service [Paragraph 0064 teaches a user unique identifier associated with a capturing device; Paragraph 0149 teaches user device may be used as a key that identifies the user and authorizes certain actions]; 
determining that the audio data is associated with the unique user identifier for the voice assistant device [Paragraph 0041 teaches capture device may use an audio recording device that captures a user’s spoken reading of text; Paragraph 0064 teaches the identity of the user may be determined from a unique identifier associated with a capturing device]; and 
storing the first managed object in the content management repository as belonging to the voice assistant device [Paragraph 0138 teaches the user is identified by the serial number of the capture device; Paragraph 0140 teaches keeping a record for a user of the text that she has captured and any further information related to that capture; Paragraph 0149 teaches the capture device may be used as a key that identifies the user and authorizes certain actions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tsai, by providing an interface for a voice assistant tool service; assigning a unique user identifier to a voice assistant device that uses the voice assistant tool service; determining that the audio data is associated with the unique user identifier for the voice assistant device; and storing the first managed object in the content management repository as belonging to the voice assistant device, as taught by King [Paragraphs 0064, 0138, 0140, 0149], because the applications are directed to processing media content, including audio content, to improve content search operations; identifying the user by the device used to record the audio data, and other captured information, enables to perform user authentication in a proactive manner, without requiring user interaction, thereby increasing the system’s flexibility (See King Para [0004]).

As to claim 22:
	Tsai as modified by Joller discloses:
searching the content management repository according to the search privilege to generate the search result [Paragraph 0085 teaches performing a query analysis process to retrieve results related to the query string]; and 
returning the search result to voice assistant tool service [Paragraph 0031 teaches generating search results].
	Neither Tsai nor Joller appear to expressly disclose associating a search privilege with the unique user identifier for the voice assistant device; and determining that the search query is for the voice assistant device assigned the unique user identifier.
King discloses:
	associating a search privilege with the unique user identifier for the voice assistant device [Paragraph 0149 teaches the device may be used as a key that identifies the user and authorizes certain actions]; and
determining that the search query is for the voice assistant device assigned the unique user identifier [Paragraph 0062 teaches information about user identity, profile, and context) may form part of the search query; Paragraph 0064 teaches the identity of the user may be determined from a unique identifier associated with a capturing device]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169